Citation Nr: 0721341	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  04-36 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected residuals of a right foot injury with 
arthritic changes and right saphenous nerve neuritis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served in the Army Reserve from May 1974 to 
January 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in March 2007.  



FINDING OF FACT

The service-connected right foot disorder is shown to be 
productive of a disability picture that more nearly 
approximates that of moderately severe impairment.  



CONCLUSION OF LAW

The criteria for a 20 percent evaluation for the service-
connected residuals of a right foot injury with arthritic 
changes and right saphenous nerve neuritis have been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a including 
Diagnostic Code 5284 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. The regulations implementing the 
VCAA provisions have since been published. 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim. See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded her comprehensive VA 
examinations addressing her disorder. There is no indication 
from the claims file of additional medical treatment for 
which the RO has not obtained, or made sufficient efforts to 
obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
her claim in a June 2003 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by her and which portion VA would 
attempt to obtain on her behalf. See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letter was issued prior to the appealed 
January 2004 rating decision.  Moreover as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claim and 
assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the January 2007 hearing 
notice, the veteran was notified of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id. 

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

The RO granted service connection for the residuals of a 
right foot injury with arthritic changes and right saphenous 
nerve neuritis in March 1999 and assigned a 10 percent 
evaluation.  That evaluation has remained in effect since 
that time.  

During a June 2003 VA examination, the veteran described her 
in-service injury.  She had no fracture but x-ray findings 
showed cartilage damage.  Since the injury, she had had pain 
in her right first metatarsophalangeal joint and left fifth 
metatarsal head laterally.  She reported that this pain 
limited her ability to wear certain types of shoes.  

On examination, the veteran had some mild erythema over the 
first metatarsophalangeal.  She had 20 degrees of extension 
and 30 degrees of flexion in the joint.  Additionally, she 
had mild tenderness to palpation over the first metatarsal 
joint.  Her sensation was intact dorsally and plantarly. 

The X-ray findings of the right foot demonstrated significant 
first metatarsophalangeal joint space loss.  Essentially, she 
had bone-on-bone changes of the first metatarsophalangeal 
joint on the right.  The examiner concluded that the veteran 
had degenerative arthritis of her first metatarsophalangeal 
joint on the right foot.  

The private treatment records dated from February 1997 to 
August 2003 indicated that the veteran had degenerative joint 
disease and hallux limitus of the right foot.  

In a July 2003 treatment record, the veteran reported using 
anti-inflammatories and injections that offered no 
significant relief of pain associated with the right foot.  

On examination, the neurovascular status of the right foot 
was grossly intact.  There was significant restriction with 
dorsiflexory range of motion in the first metatarsophalangeal 
joint.  Dorsal and medial spurring was palpable.  She had 
tenderness in the range of motion and on palpation along the 
second and third metatarsal heads with mild dorsal 
contracture to the toes.  There was no significant erythema 
noted.  

From June 2003 to November 2004, the veteran received 
treatment by VA for various medical issues, including her 
right foot disorder.  In a November 2003 treatment record, 
the veteran complained of a painful bunion deformity and 
ingrown toenail on the second toe of the right foot.  

The examiner noted that she had painful hallux limitus 
deformity of the right foot.  There was minimal crepitus and 
pain noted with range of motion testing.  The right second 
digit was contracted, and the dorsal proximal interphalangeal 
joint was tender.  There was no noted pus, discharge or 
erythema.  

During a December 2004 VA examination, the veteran complained 
of constant pain in her right foot.  She had pain with 
ambulation and had sharp pain every 5-10 steps.  She also had 
right foot pain in sitting and had been prescribed modified 
shoes, inserts and anti-inflammatories for her pain.  

Periodically, she had flare-ups of heel pain and reported 
that frequently her ankle hurt.  Over the counter medications 
provided some relief for her pain. She used a cane sometimes 
to ambulate.  

On examination of the right foot, she had pronounced hallux 
limitus in the first metarsophalangeal joint, contracted 
second toe, and split third and fourth digit.  There was 5-10 
degrees dorsiflexion of the hallux with mild joint crepitus 
and pain at the end of the range of motion.  

There appeared to be a weak extensor hallucis longus and 
extensor flexor hallucis longus tendon.  The ankle range of 
motion was satisfactory.  The second toe of the right foot 
was contracted in a semisubluxed state.  The veteran had 
guarded range of motion in the right foot.  

There was an inability to raise up on the right foot even 
when holding onto the wall.  She had trouble with bilateral 
raises as well as single toe raise on the right foot.  There 
was not noted flatfoot deformity or Achilles tendon problems.  
There was no pain with palpation or valgus of the heels.  
There was a splaying of the forefoot, bilaterally.  There was 
an arch with metatarsal joint prominence with minimal 
dorsiflexion of the hallux on the right foot.  

An April 2007 private physician statement noted that the 
veteran had developed advanced degenerative joint disease of 
the first metatarsal phalangeal joint of the right foot that 
was unresponsive to conservative care and now required 
surgery.  

The RO has evaluated the veteran's right foot disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under this section, 
a moderate foot injury warrants a 10 percent evaluation.  A 
moderately severe foot injury warrants a 20 percent 
evaluation.  A 30 percent evaluation is in order for a severe 
foot injury.  A 40 percent evaluation is assigned in cases of 
actual loss of use of the foot.  

The Board notes also that, depending upon the nature of the 
foot injury, Diagnostic Code 5284 may involve limitation of 
motion and therefore require consideration under 38 C.F.R. §§ 
4.40 and 4.45.  VAOPGCPREC 9-98 (Aug. 14, 1998).  Some 
injuries to the foot may affect range of motion, such as 
fractures and dislocations in the subtalar, midtarsal, and 
metatarsophalangeal joints.  See also DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1996).  

Given the December 2004 VA examination findings, including 
pronounced hallux limitus in the first metarsophalangeal 
joint with limited dorsiflexion  and mild joint crepitus and 
pain, a contracture of the second toe in a semisubluxed 
state, and some related functional loss due to foot pain, the 
Board finds that the service-connected right foot disability 
picture now more closely resembles one of moderately severe 
degree.  

In this regard, the Board notes the veteran's testimony in 
the March 2007 hearing and the April 2007 statement from the 
private doctor reporting that the right foot disorder had 
reached a level of disablement that now necessitated surgery.  

Although the examiners have not specifically described the 
right foot disorder as moderate or moderately severe in 
degree, a 20 percent evaluation under Diagnostic Code 5284 is 
assignable based on the overall symtomatology in this case.  
However, findings that would equate with severe overall foot 
impairment are not demonstrated in the Board's opinion.  



ORDER

An increased rating of  20 percent for the service-connected 
residuals of right foot injury with arthritic changes and 
right saphenous nerve neuritis is granted, subject to the 
regulations governing the payment of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


